DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 12/11/2020 has been entered. Claims 1-20 
are presented for examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Lang (Lang – 2020/0138518).
Regarding claim 1, Lang discloses a system (comprising: 
an image capture device (Lang; figures 2 – par. 0205, 1359, 1360, 1448 – OHMD/Optical 
Head Mounted Display 48 can use a built in camera to capture images, OHMD can recognizes discrepancy in diameter, width, length, dimension, shape or size of a physical surgical instrument or device in a virtual device chosen in a surgical plan, generates a warning signal for mismatch such as acoustic alert or a visual warning sign, mismatch indicates that the wrong physical instrument; par. 0074, 0083 – OHMD can display one or more of a virtual surgical tool, OHMD has a image/video capture system);
5a computing device communicatively coupled to the image capture device, the computing 
device comprising one or more computer processors and a memory comprising instructions that when executed by the one or more computer processors cause the one or more computer processors to: 
receive a test image from the image capture device corresponding to a first surgical 
instrument; determine an identity type of the first surgical instrument using the test image in a machine vision 10technique (Lang; figures 2 – par. 0205, 962, 1359, 1360, 1448 – OHMD/Optical Head Mounted Display 48 can use a built in camera to capture images, OHMD can recognizes discrepancy in diameter, width, length, dimension, shape or size of a physical surgical instrument or device in a virtual device chosen in a surgical plan, generates a warning signal for mismatch such as acoustic alert or a visual warning sign, mismatch indicates that the wrong physical instrument, warning signal can be provided by OHMD; par. 0074, 0083 – OHMD can display one or more of a virtual surgical tool, OHMD has a image/video capture system; par. 0209, 0268, 
determine whether the first surgical instrument is flagged (Lang; figures 2 – par. 0205, 
962, 1359, 1360, 1448 – OHMD/Optical Head Mounted Display 48 can use a built in camera to capture images, OHMD can recognizes discrepancy in diameter, width, length, dimension, shape or size of a physical surgical instrument or device in a virtual device chosen in a surgical plan, generates a warning signal for mismatch such as acoustic alert or a visual warning sign, mismatch indicates that the wrong physical instrument, warning signal can be provided by OHMD; par. 0074, 0083 – OHMD can display one or more of a virtual surgical tool, OHMD has a image/video capture system; par. 0209, 0268, 0456, 0743, 0745, 1273 – adjusting magnification data such as size, shape, length, thickness, adjust camera measure/capture parameters, threshold values can be determined accordance to acceptable performance range, setting operating threshold percentage at 90%, 80%, to 20%, 10%; par. 0909, 1172, 1196, 1357 – memory, storage media for storing data, storing virtual surgical instruments, database); 
perform at least one operation in response to whether the first surgical instrument is 
flagged (Lang; figures 2 – par. 0205, 962, 1359, 1360, 1448 – OHMD/Optical Head Mounted Display 48 can use a built in camera to capture images, OHMD can recognizes discrepancy in diameter, width, length, dimension, shape or size of a physical surgical instrument or device in a virtual device chosen in a surgical plan, generates a warning signal for mismatch such as acoustic alert or a visual warning sign, mismatch indicates that the wrong physical instrument, warning 
Regarding claim 2, Lang discloses the system of claim 1, wherein the computing device 
comprises a memory comprising instructions that 15when executed by the one or more computer processors cause the one or more computer processors to: adjust a confidence of the determination of the identity type based on an identity parameter (Lang; figures 2 – par. 0205, 962, 1359, 1360, 1448 – OHMD/Optical Head Mounted Display 48 can use a built in camera to capture images, OHMD can recognizes discrepancy in diameter, width, length, dimension, shape or size of a physical surgical instrument or device in a virtual device chosen in a surgical plan, generates a warning signal for mismatch such as acoustic alert or a visual warning sign, mismatch indicates that the wrong physical instrument, warning signal can be provided by OHMD; par. 0074, 0083 – OHMD can display one or more of a virtual surgical tool, OHMD has a image/video capture system; par. 0209, 0268, 0456, 0743, 0745, 1273 – adjusting magnification data such as size, shape, length, thickness, adjust camera measure/capture parameters, threshold values can be determined accordance to acceptable performance range, setting operating threshold percentage at 90%, 80%, to 20%, 10%; par. 0909, 1172, 1196, 1357 – memory, storage media for storing data, storing virtual surgical instruments, database).  
Regarding claim 3, Lang discloses the system of claim 1, further comprising: a datastore comprising one or more records for the first surgical instrument (Lang; figures 2 – par. 0205, 962, 1359, 1360, 1448 – OHMD/Optical Head Mounted Display 48 can use a built in camera to capture images, OHMD can recognizes discrepancy in diameter, width, length, dimension, shape or size of a physical surgical instrument or device in a virtual device chosen in a surgical plan, generates a warning signal for mismatch such as acoustic alert or a visual warning sign, mismatch indicates that the wrong physical instrument, warning signal can be provided by OHMD; par. 0074, 0083 – OHMD can display one or more of a virtual surgical tool, OHMD has a image/video capture system; par. 0209, 0268, 0456, 0743, 0745, 1273 – adjusting magnification data such as size, shape, length, thickness, adjust camera measure/capture parameters, threshold values can be determined accordance to acceptable performance range, setting operating threshold percentage at 90%, 80%, to 20%, 10%; par. 0909, 1172, 1196, 1357 – memory, storage media for storing data, storing virtual surgical instruments, database).  
Regarding claim 4, Lang discloses the system of claim 3, wherein a flag is derived from the one or more records from the datastore (Lang; figures 2 – par. 0205, 962, 1359, 1360, 1448 – OHMD/Optical Head Mounted Display 48 can use a built in camera to capture images, OHMD can recognizes discrepancy in diameter, width, length, dimension, shape or size of a physical surgical instrument or device in a virtual device chosen in a surgical plan, generates a warning signal for mismatch such as acoustic alert or a visual warning sign, mismatch indicates that the wrong physical instrument, warning signal can be provided by OHMD; par. 0074, 0083 – OHMD can display one or more of a virtual surgical tool, OHMD has a image/video capture system; par. 0209, 0268, 0456, 0743, 0745, 1273 – adjusting magnification data such as size, shape, length, thickness, adjust camera measure/capture parameters, threshold values can be 
Regarding claim 5, Lang discloses the system of claim 1, further comprising: a display communicatively coupled to the computing device (Lang; figures 2 – par. 0205, 962, 1359, 1360, 1448 – OHMD/Optical Head Mounted Display 48 can use a built in camera to capture images, OHMD can recognizes discrepancy in diameter, width, length, dimension, shape or size of a physical surgical instrument or device in a virtual device chosen in a surgical plan, generates a warning signal for mismatch such as acoustic alert or a visual warning sign, mismatch indicates that the wrong physical instrument, warning signal can be provided by OHMD; par. 0074, 0083 – OHMD can display one or more of a virtual surgical tool, OHMD has a image/video capture system; par. 0209, 0268, 0456, 0743, 0745, 1273 – adjusting magnification data such as size, shape, length, thickness, adjust camera measure/capture parameters, threshold values can be determined accordance to acceptable performance range, setting operating threshold percentage at 90%, 80%, to 20%, 10%; par. 0909, 1172, 1196, 1357 – memory, storage media for storing data, storing virtual surgical instruments, database).  
Regarding claim 6, Lang discloses the system of claim 5, wherein the first surgical instrument is flagged based on an economic status of the first surgical instrument, wherein the computing device comprises a memory comprising instructions that when executed by the one or more computer processors cause the one or more computer processors to: 30present, via the display, a visual indication of the economic status of the first surgical instrument (Lang; figures 2 – par. 0205, 962, 1359, 1360, 1448 – OHMD/Optical Head Mounted Display 48 can use a built in camera to capture images, OHMD can recognizes discrepancy in diameter, width, length, 
Regarding claim 7, Lang disclosed the system of claim 6, wherein the first surgical instrument is flagged based on special handling instructions for the first surgical instrument; wherein to perform at least one operation the memory comprises instructions that when executed 35by the one or more computer processors cause the one or more computer processors to present the special handling instructions on the display (Lang; figures 2 – par. 0205, 962, 1359, 1360, 1448 – OHMD/Optical Head Mounted Display 48 can use a built in camera to capture images, OHMD can recognizes discrepancy in diameter, width, length, dimension, shape or size of a physical surgical instrument or device in a virtual device chosen in a surgical plan, generates a warning signal for mismatch such as acoustic alert or a visual warning sign, mismatch indicates that the wrong physical instrument, warning signal can be provided by OHMD; par. 0074, 0083 – OHMD can display one or more of a virtual surgical tool, OHMD has a image/video capture system; par. 0209, 0268, 0456, 0743, 0745, 1273 – adjusting magnification data such as size, shape, length, thickness, adjust camera measure/capture parameters, threshold values can be determined accordance to acceptable performance range, setting operating threshold percentage 
Regarding claim 8, Lang discloses the system of claim 7, wherein the first surgical instrument is flagged based on whether the first surgical instrument is missing from a group; wherein to perform at least one operation the memory comprises instructions that when executed by the one or more computer processors cause the one or more computer processors to present the group 5and a location associated with the group (Lang; figures 2 – par. 0205, 962, 1359, 1360, 1448 – OHMD/Optical Head Mounted Display 48 can use a built in camera to capture images, OHMD can recognizes discrepancy in diameter, width, length, dimension, shape or size of a physical surgical instrument or device in a virtual device chosen in a surgical plan, generates a warning signal for mismatch such as acoustic alert or a visual warning sign, mismatch indicates that the wrong physical instrument, warning signal can be provided by OHMD; par. 0074, 0083 – OHMD can display one or more of a virtual surgical tool, OHMD has a image/video capture system; par. 0209, 0268, 0456, 0743, 0745, 1273 – adjusting magnification data such as size, shape, length, thickness, adjust camera measure/capture parameters, threshold values can be determined accordance to acceptable performance range, setting operating threshold percentage at 90%, 80%, to 20%, 10%; par. 0909, 1172, 1196, 1357 – memory, storage media for storing data, storing virtual surgical instruments, database).  
Regarding claim 9, Lang discloses the system of claim 8, wherein the first surgical instrument is flagged based on a record for the first surgical instrument not being present in the datastore; wherein to perform at least one operation the memory comprises instructions that when executed 10by the one or more computer processors cause the one or more computer 
Regarding claim 10, Lang discloses the he system of claim 9, wherein the record management operation comprises adding the record to the 15datastore (Lang; figures 2 – par. 0205, 962, 1359, 1360, 1448 – OHMD/Optical Head Mounted Display 48 can use a built in camera to capture images, OHMD can recognizes discrepancy in diameter, width, length, dimension, shape or size of a physical surgical instrument or device in a virtual device chosen in a surgical plan, generates a warning signal for mismatch such as acoustic alert or a visual warning sign, mismatch indicates that the wrong physical instrument, warning signal can be provided by OHMD; par. 0074, 0083 – OHMD can display one or more of a virtual surgical tool, OHMD has a image/video capture system; par. 0209, 0268, 0456, 0743, 0745, 1273 – adjusting magnification data such as size, shape, length, thickness, adjust camera measure/capture parameters, threshold values can be determined accordance to acceptable performance range, setting operating threshold percentage at 90%, 80%, to 20%, 10%; par. 0909, 1172, 1196, 1357 – memory, storage media for storing data, storing virtual surgical instruments, database).  
Regarding claim 11, Lang discloses the system of claim 10, wherein the record management operation comprises adding details associated with the first surgical instrument manually (Lang; figures 2 – par. 0205, 962, 1359, 1360, 1448 – OHMD/Optical Head Mounted Display 48 can use a built in camera to capture images, OHMD can recognizes discrepancy in diameter, width, length, dimension, shape or size of a physical surgical instrument or device in a virtual device chosen in a surgical plan, generates a warning signal for mismatch such as acoustic alert or a visual warning sign, mismatch indicates that the wrong physical instrument, warning signal can be provided by OHMD; par. 0074, 0083 – OHMD can display one or more of a virtual 
20Regarding claim 12, Lang discloses the system of claim 11, wherein to determine the identity type of the first surgical instrument, the memory comprises instructions that when executed by the one or more computer processors cause the one or more computer processors to: determine, with the image capture device, whether an article message is present on a surgical instrument; and 25determine the identity type of the first surgical instrument using a machine vision technique based on whether the article message is present (Lang; figures 2 – par. 0205, 962, 1359, 1360, 1448 – OHMD/Optical Head Mounted Display 48 can use a built in camera to capture images, OHMD can recognizes discrepancy in diameter, width, length, dimension, shape or size of a physical surgical instrument or device in a virtual device chosen in a surgical plan, generates a warning signal for mismatch such as acoustic alert or a visual warning sign, mismatch indicates that the wrong physical instrument, warning signal can be provided by OHMD; par. 0074, 0083 – OHMD can display one or more of a virtual surgical tool, OHMD has a image/video capture system; par. 0209, 0268, 0456, 0743, 0745, 1273 – adjusting magnification data such as size, shape, length, thickness, adjust camera measure/capture parameters, threshold values can be determined accordance to acceptable performance range, setting operating threshold percentage at 90%, 80%, to 20%, 10%; par. 0909, 1172, 1196, 1357 – memory, storage media for storing data, storing virtual surgical instruments, database).  

Regarding claim 14, Lang discloses the system of claim 13, wherein the bar code comprises color coded bar code stripes (Lang; figures 2 – par. 0205, 962, 1359, 1360, 1448 – OHMD/Optical Head Mounted Display 48 can use a built in camera to capture images, OHMD can recognizes discrepancy in diameter, width, length, dimension, shape or size of a physical surgical instrument or device in a virtual device chosen in a surgical plan, generates a warning signal for mismatch such as acoustic alert or a visual warning sign, mismatch indicates that the wrong physical instrument, warning signal can be provided by OHMD; par. 0074, 0083 – OHMD can display one or more of a virtual surgical tool, OHMD has a image/video capture system; par. 0209, 0268, 0456, 0743, 0745, 1273 – adjusting magnification data such as size, 
Regarding claim 15, Lang discloses the system of claim 12, wherein to determine whether the article message is present occurs responsive to determining if a receipt or purchase order is available for the device; and 35if available, adding the receipt or purchase order to the record (Lang; figures 2 – par. 0205, 962, 1359, 1360, 1448 – OHMD/Optical Head Mounted Display 48 can use a built in camera to capture images, OHMD can recognizes discrepancy in diameter, width, length, dimension, shape or size of a physical surgical instrument or device in a virtual device chosen in a surgical plan, generates a warning signal for mismatch such as acoustic alert or a visual warning sign, mismatch indicates that the wrong physical instrument, warning signal can be provided by OHMD; par. 0074, 0083 – OHMD can display one or more of a virtual surgical tool, OHMD has a image/video capture system; par. 0209, 0268, 0456, 0743, 0745, 1273 – adjusting magnification data such as size, shape, length, thickness, adjust camera measure/capture parameters, threshold values can be determined accordance to acceptable performance range, setting operating threshold percentage at 90%, 80%, to 20%, 10%; par. 0909, 1172, 1196, 1357 – memory, storage media for storing data, storing virtual surgical instruments, database).  
Regarding claim 16, Lang discloses a system comprising: 40an image capture device; an analytical device; a computing device communicatively coupled to the image capture device and the analytical device, the computing device comprising one or more computer processors and a memory comprising 5instructions that when executed by the one or more computer processors 
Regarding claim 17, Lang discloses the system of claim 16, wherein to perform at least one operation the memory comprises instructions that when executed by the one or more computer processors cause the one or more computer processors to flag a record in a datastore for the one or more surgical instruments in the group based on the 15sterilization status (Lang; figures 2 – par. 0205, 962, 1359, 1360, 1448 – OHMD/Optical Head Mounted Display 48 can use a built in camera to capture images, OHMD can recognizes discrepancy in diameter, width, length, dimension, shape or size of a physical surgical instrument or device in a virtual device chosen in a surgical plan, generates a warning signal for mismatch such as acoustic alert or a 
Regarding claim 18, Lang discloses a system comprising: an image capture device; a surgical instrument; 20a display; a computing device communicatively coupled to the image capture device, the computing device comprising one or more computer processors and a memory comprising instructions that when executed by the one or more computer processors cause the one or more computer processors to: receive a template for a plurality of surgical instruments, the template comprises an image 25describing position information for the plurality of surgical instruments; receive, from the image capture device, a video feed of the surgical instrument; determine an instrument type and position of the surgical instrument from the video feed; determine whether the type and position of the surgical instrument corresponds to a surgical instrument of the template; 30perform at least one operation in response to the determination of the instrument type of the surgical instrument (Lang; figures 2 – par. 0205, 962, 1359, 1360, 1448 – OHMD/Optical Head Mounted Display 48 can use a built in camera to capture images, OHMD can recognizes discrepancy in diameter, width, length, dimension, shape or size of a physical surgical instrument or device in a virtual device chosen in a surgical plan, 
Regarding claim 19, Lang discloses the system of claim 18, wherein the memory comprises instructions that when executed by the one or more computer processors cause the one or more computer processors to: 35display both the video feed of the surgical instrument and the template, the surgical instrument is superimposed over the template (Lang; figures 2 – par. 0205, 962, 1359, 1360, 1448 – OHMD/Optical Head Mounted Display 48 can use a built in camera to capture images, OHMD can recognizes discrepancy in diameter, width, length, dimension, shape or size of a physical surgical instrument or device in a virtual device chosen in a surgical plan, generates a warning signal for mismatch such as acoustic alert or a visual warning sign, mismatch indicates that the wrong physical instrument, warning signal can be provided by OHMD; par. 0074, 0083 – OHMD can display one or more of a virtual surgical tool, OHMD has a image/video capture system; par. 0209, 0268, 0456, 0743, 0745, 1273 – adjusting magnification data such as size, shape, length, thickness, adjust camera measure/capture parameters, threshold values can be determined accordance to acceptable performance range, setting operating threshold percentage at 90%, 80%, to 20%, 10%; par. 0909, 1172, 1196, 1357 – 
Regarding claim 20, Lang discloses the system of claim 18, wherein the at least one operation comprises providing a zoomed video feed when the surgical instrument is proximate to an area defined by the template for the instrument type (Lang; figures 2 – par. 0205, 962, 1359, 1360, 1448 – OHMD/Optical Head Mounted Display 48 can use a built in camera to capture images, OHMD can recognizes discrepancy in diameter, width, length, dimension, shape or size of a physical surgical instrument or device in a virtual device chosen in a surgical plan, generates a warning signal for mismatch such as acoustic alert or a visual warning sign, mismatch indicates that the wrong physical instrument, warning signal can be provided by OHMD; par. 0074, 0083 – OHMD can display one or more of a virtual surgical tool, OHMD has a image/video capture system; par. 0209, 0268, 0456, 0743, 0745, 1273 – adjusting magnification data such as size, shape, length, thickness, adjust camera measure/capture parameters, threshold values can be determined accordance to acceptable performance range, setting operating threshold percentage at 90%, 80%, to 20%, 10%; par. 0909, 1172, 1196, 1357 – memory, storage media for storing data, storing virtual surgical instruments, database; par. 0150, 0164, – zoom in/out functions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887